DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 2/8/2021 has been entered.
Disposition of claims: 
Claims 16-18 and 20-30 are pending.
Claim 16 has been amended.
Claim 19 has been cancelled.
The amendments to claim 16 have overcome:
the rejections of claims 16-18, 22-26, and 28-30 under 35 U.S.C. 102(a)(1) as being anticipated by Pfister et al. (WO 2015/022051 A1, English translated document is referred to in this Office Action, hereafter Pfister) set forth in the last Office Action, 
the rejections of claims 16-26 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 10/1614740 B1, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Kim) set forth in the last Office Action, 
the rejection of claim 27 under 35 U.S.C. 103 as being unpatentable over Pfister et al. (WO 2015/022051 A1, English translation combined with the original document is attached to this Office Action) set forth in the last Office Action, and
the rejections of claims 27-30 under 35 U.S.C. 103 as being unpatentable over Kim (KR 10/1614740 B1, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent) set forth in the last Office Action. 
The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the section under “Rejections Under 35 U.S.C. 112” of page 13 through the end of the page of the reply filed 2/8/2021 regarding the rejections of claims 16-30 under 35 U.S.C. 112(b) set forth in the Office Action of 11/10/2020 have been fully considered and persuasive. The rejections of claims 16-30 have been withdrawn 
Applicant’s arguments see the fourth to fifth paragraphs of page 14 of the reply filed 2/8/2021 regarding the rejections of claims 16-26 under 35 U.S.C. 102(a)(1) set forth in the Office Action of 11/10/2020 have been considered. 
Applicant argues that the compounds encompassed by the amended claim 16 are not anticipated by Kim. 
Respectfully, the Examiner does not agree.
The scope of formula 1 of Kim encompasses L1, L2, and/or L3 each of which can be independently a direct bond or a C6-C60 divalent arylene (Note: In the English translated document, “C6-C60 of 2 of the arylene group” is not correct translation. It should be a C6-C60 divalent arylene group.) Kim exemplifies Compound 2-16 wherein L2 or L3 is a biphenyl group. Therefore, it would have been obvious to substitute the direct bond with a biphenyl group 
The Compound 3-24 of Kim does not read on the limitation of amended claim 1; therefore, the rejections made in the last Office Action have been withdrawn as outlined above. However, a new ground of rejection has been applied under 35 U.S.C. 103 as details are provided below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 22, claim 22 recites “E1 and E2 are … selected from … N(R0). However, claim 16 does not allow E1 or E2 to be N(R0.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 16-17, 20, 22-24, and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 10/1614740 B1, the original document is referred to for figure/diagram/table and the English translation is referred to for the remainder of the body of the patent, hereafter Kim). 
Regarding claim 16-17 and 20, Kim discloses a compound having the following general structure (Formula (1) in [059] of the original patent document, and page 12, paragraph 5 through page 13, paragraph 2 of the translated document). 

    PNG
    media_image1.png
    346
    565
    media_image1.png
    Greyscale

Wherein Ar1 and Ar2 can be each independently C6-C60 aryl group or C2-C60 heterocyclic group including a nitrogen atom; a, b, d, e, and h are each an integer of 0-4; c, f, and g are each an integer of 0-3; R1-R8 can be each independently hydrogen, C1-C60 alkyl, or C2-C20 alkenyl; each neighboring (meaning adjacent two groups of) R1 groups, neighboring R2 groups, neighboring R3 groups, or neighboring R4 groups can form a ring; and L1-L3 can be each independently a single bond or a divalent C6-C60
Kim exemplifies Compound 3-24 ([099]). 

    PNG
    media_image2.png
    375
    676
    media_image2.png
    Greyscale

Kim teaches the aryl and the arylene groups can be phenyl or biphenyl (page 10, paragraph 3). Kim exemplifies a biphenyl group as L2 or L3 in Compound 4-16 ([104], marked by a dashed circle below).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compounds 3-24 of Kim by substituting the single bond between the nitrogen atom of the amine and each carbazole group with a biphenyl group, as taught by Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both single bond and biphenyl group are allowed options as L2 or L3 in formula (1) of Kim. Thus, the substitution of a single bond with a biphenyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to 
The resultant compound has identical structure as Applicant’s formula (1) of claim 1.

    PNG
    media_image3.png
    459
    721
    media_image3.png
    Greyscale

wherein ring A is benzene; E1 and E2 are not present; q and s are each 0; ArL is not present; n is 0; R(s) are each hydrogen or an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring (carbazole), which is substituted by R1; R1(s) are each hydrogen or an aromatic or heteroaromatic ring system having 5 to 60 aromatic ring atoms (phenyl or carbazole), which is substituted by R2; R2 is hydrogen or an aromatic or heteroaromatic ring system having 5 to 24 carbon atoms (phenyl); p and r are each 0; and m is on each occurrence identically or differently 0, 1, 2, 3, or 4,  meeting all the limitations of claim 16.
The compound modified by Kim, wherein, wherein n=0, meeting all the limitations of claim 17
The compound modified by Kim is compound of formula (1A-1), meeting all the limitations of claim 20.
Regarding claim 22, the compound modified by Kim reads on all the features of claim 16 as outlined above.
E1 and E2 do not occur in the compound modified by Kim, because s and q are 0. Neither claim 1 nor claim 22 requires either of s or q to be non-zero. That is, when s and q are selected 0, E1 and E2 are not present. The limitation of claim 22 met in the case that E1 and E2 are not present. Therefore, the compound modified by Kim reads on all the limitations of claim 22.
Regarding claim 23, the compound modified by Kim reads on all the features of claim 16 as outlined above.
R0 does not occur in the compound modified by Kim, because q and s are 0. Neither claim 1 nor claim 23 requires either of s and q to be non-zero. That is, when s and q are selected 0, E1, E2, and R0 are not present. The limitation of claim 23 met in the case that E1 and E2 are not present. Therefore, the compound modified by Kim reads on all the limitations of claim 23.
Regarding claim 24, the compound modified by Kim reads on all the features of claim 16 as outlined above.
ArL does not occur in the compound modified by Kim, because n is 0. Neither claim 1 nor claim 24 requires n to be non-zero. That is, when n is 0, ArL is not present. The limitations of claim 24 are met in the case that ArL is not present. Therefore, the compound modified by Kim reads on all the limitations of claim 24.
Regarding claim 26
Kim does not disclose a specific process to prepare the Compound modified by Kim, wherein a diarylamino group is introduced by a C-N coupling reaction between a halogenated spirofluorene or halogenated aryl spirofluorene and a diarylamine.
However, Kim does teach a process (synthesis example 1 in [125]-[128]) for preparing a compound (Compound 3-24 in Table 3, [205]), wherein a diarylamino group is introduced by a C-N coupling reaction between a halogenated spirobifluorene and a diarylamine.
Kim exemplifies Compound 3-24 which was synthesized by similarly as the synthesis example 1 of Kim ([125]-[128]) because Table 3 confirms that Compound 3-24 was synthesized using the method of synthesis example 1 of Kim.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the process to prepare the compound modified by Kim by using a process wherein a diarylamino group is introduced by a C-N coupling reaction between a halogenated spirobifluorene and a diarylamine, as taught by Kim.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Both compound 3-24 and the compound modified by Kim are within the scope of formula (1) of Kim. Therefore, the application of a synthesis method to known compounds would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light-emitting device.
The resultant process for the preparation of the Compound modified by Kim, wherein diarylamino group is introduced by a C-N coupling reaction between a halogenated spirofluorene and a diarylamine.
Regarding claim 27, the compound modified by Kim reads on all the limitations of claim 16, as outlined above. 
Kim does not exemplify a specific formulation comprising at least one compound modified by Kim and at least one solvent. 
However, Kim does teach that the organic layer comprising the compound of the invention in an organic electronic device is formed by wet processes including spin coating process, nozzle printing process, inkjet printing process, and dip coating process (page 15, paragraphs 4). Those exemplified processes require a solvent.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the compound of Kim by using it to make a formulation for spin coating process, nozzle printing process, inkjet printing process, or dip coating process, as taught by Kim. 
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and method to make a formulation.
The resultant formulation comprises the compound modified by Kim and at least one solvent.
Regarding claim 28, the compound modified by Kim reads on all the limitations of claim 16, as outlined above. 
Kim does not exemplify a specific method to incorporate the Compound modified by Kim into an electronic device. However, Kim does teach a method to incorporate the compound of invention into an electronic device (“manufacture of the organic light-emitting device” of page 21, paragraphs 1-3).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the Compound modified by Kim by incorporating the compound into an electronic device, as taught by Kim. 
The modification would have been a combination of prior art elements according to known material and method to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the light assistant layer material by the Compound modified by Kim would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and method to make an electronic device.
The resultant electronic device of Kim is made by a method comprising incorporating the compound of Kim in the electronic device, meeting all the limitations of claim 28.
 Regarding claims 29-30, the compound modified by Kim reads on all the limitations of claim 16, as outlined above. 
Kim discloses an organic electroluminescent device (“organic light-emitting device” on page 21, last paragraph to page 22, the 1st paragraph) comprising an exciton blocking layer or 
It is noted that the light emitting assist layer is equated with a hole transporting layer, an exciton blocking layer, or an electron blocking layer, because the layer is 1) located between the hole transport layer and the light-emitting layer; and 2) directly contacts with the light-emitting layer.
Kim does not exemplify a specific organic electroluminescent device comprising the compound modified by Kim. However, Kim does teach that the compound of the invention can be used in a hole transport layer, an exciton blocking layer, or an electron blocking layer (“light emitting assist layer” on page 8, paragraph 4).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic electroluminescent device of Kim by using the compound of Kim as a hole transport layer, an exciton blocking layer, or an electron blocking layer of an organic electroluminescent device, as taught by Kim. 
The modification would have been a combination of prior art elements according to known material and structure to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the hole transport layer, exciton blocking layer, or electron blocking layer material by the compound modified by Kim would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to make an organic electroluminescent device.
The resultant organic electroluminescent device comprises a hole transport layer, an exciton blocking layer, or an electron blocking layer having the compound modified by Kim, meeting all the limitations of claim 30.
The organic electroluminescent device is an electronic device, meeting all the limitations of claim 29.

Claims 16-18 and 20-30 are rejected under 35 U.S.C. 103 as being unpatentable over Montenegro (US 2015/0065730 A1, hereafter Montenegro) in view of Park et al. (US 20180033966 A1, hereafter Park). 
Regarding claims 16-18, 20-23, and 25-26, Montenegro discloses a compound (formula (1) in [006]) having the following structure

    PNG
    media_image4.png
    271
    655
    media_image4.png
    Greyscale

wherein Ar1 can be aromatic or heteroaromatic ring system having 6 to 60 C atoms, selected from the group consisting of fluorene, spirobifluorene, dibenzofuran, and dibenzothiophene, each of which can be substituted by R5; Ar2 can be an aromatic or heteroaromatic ring system having 6 to 60 C atoms, which can be substituted by R5; R1, R2, R3, R4 can be H or alkyl having 1 to 40 carbon atoms, wherein two or more adjacent substituents R1 2 or R3 or R4 can be hydrogen; s can be an integer of 0-4; and i, m, n, p, q, and r can be 0 ([007]-[018]).
Montenegro further discloses a C-N coupling reaction (“Example 3x” in [163]), wherein a diarylamino group is introduced by a C-N coupling reaction between halogenated spirobifluorene and a diarylamine.
Montenegro exemplifies an organic electroluminescent device comprising an anode (ITO), an electron blocking layer (HTM 1), an emission layer, a cathode (E1 in Table 1; [177]-[178]), wherein the materials of the device are applied by a thermal vapor deposition method ([182]).
Montenegro teaches that the compound of invention can be used as a hole transport material to make the electron blocking layer of an organic electroluminescent device ([004], [108]).
Montenegro teaches that the compound of the invention can form a formulation with solvents ([141]).
Montenegro exemplifies a compound as shown below (product of “Example 3x” in [163], hereafter called Compound 3x).

    PNG
    media_image5.png
    324
    502
    media_image5.png
    Greyscale

Montenegro does disclose a specific compound having a fused benzene ring at A, B, or C position of Applicant’s formula (1).
Park discloses fused spirofluorene compound (Compound 1-22 in [072]).
Park teaches fused spirofluorene provides faster hole mobility and improved lifespan than comparative compound C ([017], [161]; compare example (22) comprising compound (1-22) with comparative example (3) comprising compound (C) in Table 4) when the compound is used as a hole transport material of an organic electroluminescent device ([153]).

    PNG
    media_image6.png
    381
    647
    media_image6.png
    Greyscale

At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 3x of Montenegro by adding a fused benzene ring to the spirobifluorene unit, based on teaching of Park.
The motivation for doing so would have been to provide the organic electroluminescent device comprising the compound with faster hole mobility and improved lifespan, based on the teaching of Park.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). 
The modification provides the following compound.

    PNG
    media_image7.png
    274
    748
    media_image7.png
    Greyscale

The compound of Montenegro as modified by Park has identical structure as Applicant’s formula (1) of claim 1, wherein ring A is benzene; E1 and E2 are C(R0)2; ArL is not present; R and R0 can be hydrogen or a straight chain alkyl having 1 to 40 C atoms (methyl); n, m, p, and r are 0; and q, s are 1, meeting all the limitations of claim 16.
The modification also provides a process for the preparation of a compound of Montenegro as modified by Park, wherein a diarylamino group is introduced by a C-N coupling reaction between halogenated spirobifluorene and a diarylamine, meeting all the limitations of claim 26.
The compound of Montenegro as modified by Park, wherein n = 0, meeting all the limitations of claim 17.
The compound of Montenegro as modified by Park, wherein q = 1 and/or s = 1, meeting all the limitations of claim 18
The compound of Montenegro as modified by Park is formula (1A-1), wherein the symbols and indices have the same meaning as in claim 16, meeting all the limitations of claim 20.
The compound of Montenegro as modified by Park is formula (1A-1-2), wherein the symbols and indices have the same meaning as in claim 16, meeting all the limitations of claim 21.
The compound of Montenegro as modified by Park, wherein E1 and E2 are each C(R0), meeting all the limitations of claim 22.
The compound of Montenegro as modified by Park, wherein R0 is a straight-chain alkyl group having 1 to 10 C atoms (methyl), meeting all the limitations of claim 23.
The compound of Montenegro as modified by Park, wherein R stands on each occurrence, identically or differently for H, meeting all the limitations of claim 25.
Regarding claim 24, the compound of Montenegro as modified by Park reads on all the features of claim 16 as outlined above.
ArL does not occur in the compound of Montenegro as modified by Park, because n is 0. Neither claim 16 nor claim 24 requires n to be non-zero. That is, when n is 0, ArL is not present. The limitations of claim 24 are met in the case that ArL is not present. Therefore, the compound of Montenegro as modified by Park reads on all the limitations of claim 24.
Regarding claim 27, the compound of Montenegro as modified by Park reads on all the features of claim 16 as outlined above.
Montenegro does not disclose a specific formulation comprising the compound of Montenegro as modified by Park; however, Montenegro does teach that the compound of the invention can form a formulation with solvents ([141]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Montenegro as modified by Park by using it to make a formulation with solvents, as taught by Montenegro.
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a formulation to be used to make an organic electroluminescence device.
The modification provide a formulation comprising the Compound of Montenegro as modified by Park and at least one solvent.
Regarding claims 28-30, the compound of Montenegro as modified by Park reads on all the features of claim 16 as outlined above.
Montenegro exemplifies an organic electroluminescent device comprising an anode (ITO), an electron blocking layer (HTM 1), an emission layer, a cathode (E1 in Table 1; [177]-[178]), wherein all materials of the device can be applied by a thermal vapor deposition method ([182]).
Montenegro does not disclose a specific organic electroluminescent device comprising the Compound of Montenegro as modified by Park; however, Montenegro does teach that the compound of invention can be used as a hole transport material to make the electron blocking layer of an organic electroluminescent device ([004], [108]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the Compound of Montenegro as modified by Park by 
The modification would have been a combination of prior art elements according to known materials and compositions to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the hole transport material of the known organic electroluminescent device using the known method would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce a formulation to be used to make an organic electroluminescence device.
The modification provide an organic electroluminescent device comprising an anode (ITO), an electron blocking layer comprising the Compound of Montenegro as modified by Park, an emission layer, a cathode, wherein all materials of the device are applied by a thermal vapor deposition method.
The organic electroluminescent device of Montenegro as modified by Park is equated with an electronic device, meeting all the limitations of claims 28-30.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599.  The examiner can normally be reached on Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/SEOKMIN JEON/Examiner, Art Unit 1786                                                                                                                                                                                                        
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786